Exhibit 10.30

 

--------------------------------------------------------------------------------

 

DaVita Inc.

Deferred Bonus Plan



--------------------------------------------------------------------------------

     TABLE OF CONTENTS      PREAMBLE    i ARTICLE 1 – GENERAL    1-1 1.1    Plan
   1-1 1.2    Effective Dates.    1-1 1.3    Grandfathering of Amounts Not
Subject to Code Section 409A    1-1 ARTICLE 2 – DEFINITIONS    2-1 2.1   
“Account”    2-1 2.2    “Administrator”    2-1 2.3    “Adoption Agreement”   
2-1 2.4    “Beneficiary”    2-1 2.5    “Board” or “Board of Directors”    2-1
2.6    “Bonus”    2-1 2.7    “Change in Control”    2-1 2.8    “Code”    2-1 2.9
   “Compensation”    2-1 2.10    “Director”    2-2 2.11    “Disabled”    2-2
2.12    “Eligible Employee”    2-2 2.13    “Employer”    2-2 2.14   
“Identification Date”    2-2 2.15    “Key Employee”    2-2 2.16    “Participant”
   2-2 2.17    “Plan”    2-2 2.18    “Plan Sponsor”    2-2 2.19    “Plan Year”
   2-2 2.20    “Related Employer”    2-2 2.21    “Retirement”    2-3 2.22   
“Separation from Service”    2-3 2.23    “Unforeseeable Emergency”    2-4 2.24
   “Valuation Date”    2-4 2.25    “Years of Service”    2-4 ARTICLE 3 –
PARTICIPATION    3-1 3.1    Participation    3-1 3.2    Termination of
Participation    3-1 ARTICLE 4 – PARTICIPANT CONTRIBUTIONS    4-1 4.1   
Deferral Agreement    4-1 4.2    Amount of Deferral    4-1 4.3    Timing of
Election to Defer    4-1 4.4    Election of Payment Schedule and Form of Payment
   4-2 4.5    2005 Transitional Rules    4-2 4.6    2006 Transitional Rule   
4-3 ARTICLE 5 – EMPLOYER CONTRIBUTIONS    5-1 5.1    Matching Contributions   
5-1 5.2    Other Contributions    5-1

 

i



--------------------------------------------------------------------------------

ARTICLE 6 – ACCOUNTS AND CREDITS    6-1 6.1    Establishment of Account    6-1
6.2    Credits to Account    6-1 ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS    7-1
7.1    Investment Options    7-1 7.2    Adjustment of Accounts    7-1 ARTICLE 8
– RIGHT TO BENEFITS    8-1 8.1    Vesting    8-1 8.2    Death    8-1 8.3   
Disability    8-2 ARTICLE 9 – DISTRIBUTION OF BENEFITS    9-1 9.1    Amount of
Benefits    9-1 9.2    Method and Timing of Distributions    9-1 9.3   
Unforeseeable Emergency    9-1 9.4    Termination Before Retirement    9-2 9.5
   Cashouts Of Amounts Not Exceeding Stated Limit    9-2 9.6    Key Employees   
9-2 9.7    Change in Control    9-3 9.8    Permissible Delays in Payment    9-6
ARTICLE 10 – AMENDMENT AND TERMINATION    10-1 10.1    Amendment by Plan Sponsor
   10-1 10.2    Plan Termination Following Change in Control or Corporate
Dissolution    10-1 10.3    Other Plan Terminations    10-1 ARTICLE 11 – THE
TRUST    11-2 11.1    Establishment of Trust    11-2 11.2    Grantor Trust   
11-2 11.3    Investment of Trust Funds    11-2 ARTICLE 12 – PLAN ADMINISTRATION
   12-1 12.1    Powers and Responsibilities of the Administrator    12-1 12.2   
Claims and Review Procedures    12-2 12.3    Plan Administrative Costs    12-4
ARTICLE 13 – MISCELLANEOUS    13-1 13.1    Unsecured General Creditor of the
Employer    13-1 13.2    Employer’s Liability    13-1 13.3    Limitation of
Rights    13-1 13.4    Anti-Assignment    13-1 13.5    Facility of Payment   
13-1 13.6    Notices    13-2 13.7    Tax Withholding    13-2 13.8   
Indemnification    13-2 13.9    Permitted Acceleration of Payment    13-3 13.10
   Governing Law    13-3

 

i



--------------------------------------------------------------------------------

PREAMBLE

 

The Plan is intended to conform with the requirements of Internal Revenue Code
Section 409A and shall be implemented and administered in a manner consistent
therewith.

 

i



--------------------------------------------------------------------------------

ARTICLE 1 – GENERAL

 

1.1 Plan. The Plan will be referred to by the name specified in the Adoption
Agreement.

 

1.2 Effective Dates.

 

  (a) Original Effective Date. The Original Effective Date is the date as of
which the Plan was initially adopted.

 

  (b) Amendment Effective Date. The Amendment Effective Date is the date
specified in the Adoption Agreement as of which the Plan is amended and
restated.

 

  (c) Special Effective Date. A Special Effective Date may apply to any given
provision if so specified in Appendix C of the Adoption Agreement. A Special
Effective Date will control over the Original Effective Date or Amendment
Effective Date, whichever is applicable, with respect to such provision of the
Plan.

 

1.3 Grandfathering of Amounts Not Subject to Code Section 409A

 

If the Plan Sponsor has elected to treat amounts deferred before January 1, 2005
that are earned and vested on December 31, 2004 as subject to the provisions of
the Plan as in effect on December 31, 2004, such grandfathered amounts will be
separately accounted for and administered in accordance with the terms of the
Plan as in effect on such date, except as otherwise provided in this Plan
document. A summary of the grandfathered provisions is set forth in Appendix B
of the Adoption Agreement.

 

1-1



--------------------------------------------------------------------------------

ARTICLE 2 – DEFINITIONS

 

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

 

2.1 “Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant and any income, expenses, gains, losses or
distributions included thereon.

 

2.2 “Administrator” means the person or persons designated by the Plan Sponsor
in Section 1.05 of the Adoption Agreement to be responsible for the
administration of the Plan. If no Administrator is designated in the Adoption
Agreement, the Administrator is the Plan Sponsor.

 

2.3 “Adoption Agreement” means the agreement adopted by the Plan Sponsor that
establishes the Plan.

 

2.4 “Beneficiary” means the persons, trusts, estates or other entities entitled
under Section 8.2 to receive benefits under the Plan upon the death of a
Participant.

 

2.5 “Board” or “Board of Directors” means the Board of Directors of the Plan
Sponsor.

 

2.6 “Bonus” means an amount of incentive remuneration payable by the Employer to
a Participant.

 

2.7 “Change in Control” means the occurrence of an event involving the Plan
Sponsor that is described in Section 9.7.

 

2.8 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.9

“Compensation” means the total cash and non-cash remuneration provided to
Participant by the Employer for services rendered during a Plan Year, including
bonuses but excluding reimbursements or other expense allowances, fringe
benefits (cash and non-cash), moving expenses, deferred compensation and welfare
benefits. Alternatively, Compensation has the meaning specified in
Section 3.01(b) of the Adoption Agreement. In the case of a Director,
Compensation means the total of (a) the fees paid to the Director for attendance
at meetings of the Board or meetings of the Board’s committees, and (b) the
annual retainer fee paid to the Director for service on the Board or
committee(s) of the Board, including the Board retainer, committee chair and
member

 

2-1



--------------------------------------------------------------------------------

 

retainers and any other form of retainer paid to a Director for service on the
Board.

 

2.10 “Director” means a non-employee member of the Board who has been designated
by the Employer as eligible to participate in the Plan.

 

2.11 “Disabled” means a determination by the Administrator that the Participant
is either (a) unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (b) is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer. A Participant will be considered
disabled if he is determined to be totally disabled by the Social Security
Administration.

 

2.12 “Eligible Employee” means an employee of the Employer who satisfies the
requirements in Section 2.01 of the Adoption Agreement.

 

2.13 “Employer” means the Plan Sponsor and any other entity which is authorized
by the Plan Sponsor to participate in and, in fact, does adopt the Plan.

 

2.14 “Identification Date” means the date as of which Key Employees are
determined which is specified in Section 1.06 of the Adoption Agreement.

 

2.15 “Key Employee” means an employee who satisfies the conditions set forth in
Section 9.6.

 

2.16 “Participant” means an Eligible Employee or Director who commences
participation in the Plan in accordance with Article 3.

 

2.17 “Plan” means the unfunded plan of deferred compensation set forth herein,
including the Adoption Agreement and any trust agreement, as adopted by the Plan
Sponsor and as amended from time to time.

 

2.18 “Plan Sponsor” means the entity identified in Section 1.03 of the Adoption
Agreement.

 

2.19 “Plan Year” means the period identified in Section 1.02 of the Adoption
Agreement.

 

2.20

“Related Employer” means the Employer and (a) any corporation that is a member
of a controlled group of corporations as defined in Section

 

2-2



--------------------------------------------------------------------------------

 

414(b) of the Code that includes the Employer and (b) any trade or business that
is under common control as defined in Section 414(c) of the Code that includes
the Employer.

 

2.21 “Retirement” has the meaning specified in 6.01(f) of the Adoption
Agreement.

 

2.22 “Separation from Service” means the date that the Participant dies, retires
or otherwise has a termination of employment with respect to all entities
comprising the Related Employer. A Separation from Service does not occur if the
Participant is on military leave, sick leave or other bona fide leave of absence
if the period of leave does not exceed six months or such longer period during
which the Participant’s right to re-employment is provided by statute or
contract. If the period of leave exceeds six months and the Participant’s right
to re-employment is not provided either by statute or contract, a Separation
from Service will be deemed to have occurred on the first day following the
six-month period.

 

Whether a termination of employment has occurred is based on the facts and
circumstances. Where an employee continues to provide services to the Related
Employer at an annual rate that is less than twenty percent of the services he
rendered, on average, during the immediately preceding three full calendar years
of employment (or, if employed less than three years, such lesser period) and
the annual remuneration he receives for such services is less than twenty
percent of the average annual remuneration he earned during his final three full
calendar years of employment (or, if less, such lesser period), the employee
will be treated as having incurred a Separation from Service. Where an employee
continues to provide services to the Related Employer in a capacity other than
as an employee, a Separation from Service will not be deemed to have occurred if
the former employee provides services at an annual rate that is fifty percent or
more of the services he rendered, on average, during the immediately preceding
three full calendar years of employment (or, if employed less than three years,
such lesser period) and the annual remuneration he receives for such services is
fifty percent or more of the annual remuneration he earned during his final
three full calendar years of employment for the Related Employer. For purposes
of the foregoing, the annual rate of providing services is determined based upon
the measurement used to determine the service provider’s base compensation. An
independent contractor is considered to experience a Separation of Service from
the Related Employer upon the expiration of the contract (or contracts) under
which services are performed for the Related Employer if the expiration
constitutes a good faith and complete termination of the contractual
relationship. An expiration does not constitute a good faith and complete
termination of the contractual relationship if the Related Employer anticipates
a renewal of a contractual relationship or the independent contractor becoming
an employee. The

 

2-3



--------------------------------------------------------------------------------

Related Employer will be considered to anticipate the renewal of the contractual
relationship with an independent contractor if it intends to contract again for
the services provided under the expired contract and neither the Related
Employer nor the independent contractor has eliminated the independent
contractor as a possible provider of services under any such new contract. A
Related Employer is considered to intend to contract again for the services
provided under an expired contract if the Related Employer’s doing so is
conditioned only upon incurring a need for the services, the availability of
funds, or both. All determinations of whether a Separation from Service has
occurred will be made in a manner consistent with Code Section 409A.

 

2.23 “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Code
Section 152(a)); loss of the Participant’s property due to casualty; or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

2.24 “Valuation Date” means each business day of the Plan Year.

 

2.25 “Years of Service” means each one year period for which the Participant
receives service credit in accordance with the provisions of Section 7.01(d) of
the Adoption Agreement.

 

2-4



--------------------------------------------------------------------------------

ARTICLE 3 – PARTICIPATION

 

3.1 Participation. The Participants in the Plan shall be those Directors and
those employees of the Employer who satisfy the requirements of Section 2.01 of
the Adoption Agreement.

 

3.2 Termination of Participation. The Administrator may terminate a
Participant’s participation in the Plan in a manner consistent with Code
Section 409A.

 

3-1



--------------------------------------------------------------------------------

ARTICLE 4 – PARTICIPANT CONTRIBUTIONS

 

4.1 Deferral Agreement. Each Eligible Employee and Director may elect to defer
his Compensation within the meaning of Section 3.01 of the Adoption Agreement by
executing in writing or electronically, a deferral agreement in accordance with
rules and procedures established by the Administrator and the provisions of this
Article 4.

 

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee or Director desires to defer Compensation. An Eligible
Employee or Director who does not timely execute a deferral agreement shall be
deemed to have elected zero deferrals of Compensation for such Plan Year.

 

If an Eligible Employee or Director fails to have an executed deferral agreement
in effect for a Plan Year during which an Employer contribution pursuant to
Article 5 is made on his behalf, the Eligible Employee or Director will be
deemed to have elected to receive a lump sum distribution upon Separation from
Service.

 

A deferral agreement may be changed or revoked during the period specified by
the Administrator. Except as provided in Section 9.3 or in Section 4.01(c) of
the Adoption Agreement, a deferral agreement becomes irrevocable at the close of
the specified period.

 

4.2 Amount of Deferral. An Eligible Employee or Director may elect to defer
Compensation in any amount permitted by Section 4.01(a) of the Adoption
Agreement.

 

4.3 Timing of Election to Defer. Each Eligible Employee or Director who desires
to defer Compensation otherwise payable during a Plan Year must execute a
deferral agreement within the period preceding the Plan Year specified by the
Administrator. Each Eligible Employee who desires to defer Compensation that is
a Bonus must execute a deferral agreement within the period preceding the Plan
Year during which the Bonus is earned that is specified by the Administrator,
except that if the Bonus can be treated as performance based compensation as
described in Code Section 409A(a)(4)(B)(iii), the deferral agreement may be
executed within the period specified by the Administrator, which period, in no
event, shall end after the date which is six months prior to the end of the
period during which the Bonus is earned.

 

4-1



--------------------------------------------------------------------------------

Except as otherwise provided below, an employee who is classified or designated
as an Eligible Employee during a Plan Year or a Director who is designated as
eligible to participate during a Plan Year may elect to defer Compensation
otherwise payable during the remainder of such Plan Year in accordance with the
rules of this Section 4.3 by executing a deferral agreement within the thirty
(30) day period beginning on the date the employee is classified or designated
as an Eligible Employee or the date the Director is designated as eligible,
whichever is applicable, if permitted by Section 2.01 of the Adoption Agreement.
If Compensation is based on specified performance period that begins before the
Eligible Employee or Director executes his deferral agreement, the election will
be deemed to apply to the portion of such Compensation equal to the total amount
of Compensation for the service period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period. The rules of this paragraph shall not
apply if the Eligible Employee or Director has ever participated or is
participating in a “Plan” within the meaning of Prop. Reg. Sec. 1.409A-1(c)
sponsored by the Employer.

 

4.4 Election of Payment Schedule and Form of Payment.

 

At the time an Eligible Employee or Director completes a deferral agreement, the
Eligible Employee or Director must elect a distribution event (which includes a
specified time) and a form of payment for the Compensation subject to the
deferral agreement from among the options the Administrator has made available
for this purpose and which are specified in 6.01(b) of the Adoption Agreement.

 

4.5 2005 Transitional Rules

 

If elected by the Plan Sponsor in Section 13.01 of the Adoption Agreement, one
or more of the following transitional rules set forth in Notice 2005-1 shall
apply during calendar year 2005. Each transitional rule that applies during
calendar year 2005 will be implemented in accordance with rules and procedures
established by the Administrator.

 

  (a) New Payment Elections.

 

A Participant may make new payment elections with respect to amounts subject to
Code Section 409A provided the elections are made no later than December 31,
2005. The new payment elections may apply to amounts deferred before the date of
the election and can be made without regard to Code Sections 409A(a)(3) and
(4) and any inconsistent provisions in the Plan to the contrary. A Participant
who fails to make a new payment election in accordance with this Section 4.5(a)
with respect any

 

4-2



--------------------------------------------------------------------------------

amount subject to Code Section 409A for which a valid payment election was not
made in accordance with the Plan and the requirements of Code Section 409A will
be deemed to have made the default elections provided in Section 13.01(a) of the
Adoption Agreement.

 

If the Plan Sponsor elects not to permit new payment elections in accordance
with this Section 4.5(a), the default elections specified in Section 13.01(a) of
the Adoption Agreement will apply to all amounts subject to Code Section 409A
that were deferred prior to December 31, 2005 for which a valid payment election
was not made in accordance with the Plan and the requirements of Code
Section 409A.

 

  (b) Elections to terminate participation or cancel an outstanding election.

 

A Participant may elect to terminate participation or cancel a deferral election
with respect to amounts subject to Code Section 409A. An election made pursuant
to this Section 4.5(b) may apply: (i) to all or part of calendar year 2005;
(ii) to elective and/or nonelective deferred compensation under the Plan;
(iii) to all or any portion of the Plan; and/or (iv) to one or more outstanding
deferral elections with regard to amounts subject to Code Section 409A. An
election made pursuant to this Section 4.5(b) includes a termination or
cancellation that results in a lower amount of deferral for the period without a
complete elimination of deferrals. Any election made pursuant to this
Section 4.5(b) may be made without regard to Code Sections 409A(a)(2), (3) and
(4) and any inconsistent provisions in the Plan to the contrary.

 

  (c) Prospective Deferral Elections.

 

A Participant may make a deferral election with respect to Compensation that has
not yet been paid or become payable at the time of the election, provided the
election is made no later than March 15, 2005. The prospective deferral election
may be made without regard to Code Section 409A(a)(4) and any inconsistent
provisions in the Plan to the contrary.

 

4.6 2006 Transitional Rule

 

If elected by the Plan Sponsor in accordance with Section 13.02 of the Adoption
Agreement, the following transitional rule will apply during calendar year 2006.
The rule will be implemented in accordance with rules and procedures established
by the Administrator.

 

4-3



--------------------------------------------------------------------------------

A Participant may make new payment elections with respect to amounts subject to
Code Section 409A provided: (a) the elections are made no later than
December 31, 2006 and, (b) a Participant cannot in 2006 change payment elections
with respect to payments that would otherwise have become payable in 2006 or
cause payments to be made in 2006.

 

A Participant who fails to make a new payment election in accordance with amount
subject to Code Section 409A for which a valid payment election was not made in
accordance with the Plan and the requirements of Code Section 409A will be
deemed to have made the default elections provided in Section 13.01(a) of the
Adoption Agreement.

 

If the Plan Sponsor elects not to permit new payment elections in accordance
with this Section 4.6, the default elections in Section 13.01(a) of the Adoption
Agreement will apply to all amounts subject to Code Section 409A for which a
valid payment election was not made in accordance with the Plan and the
requirements of Code Section 409A.

 

4-4



--------------------------------------------------------------------------------

ARTICLE 5 – EMPLOYER CONTRIBUTIONS

 

5.1 Matching Contributions. If elected by the Plan Sponsor in Section 5.01(a) of
the Adoption Agreement, the Employer will credit the Participant’s Account with
a matching contribution determined in accordance with the formula specified in
Section 5.01(a) of the Adoption Agreement. The matching contribution will be
credited to the Participant’s Account at the time specified in Section 5.01(a)
(iii) of the Adoption Agreement.

 

5.2 Other Contributions. If elected by the Plan Sponsor in Section 5.01(b) of
the Adoption Agreement, the Employer will credit the Participant’s Account with
a contribution determined in accordance with the formula or method specified in
Section 5.01(b) of the Adoption Agreement. The contribution will be credited to
the Participant’s Account at the time specified in Section 5.01(b)(iii) of the
Adoption Agreement.

 

5-1



--------------------------------------------------------------------------------

ARTICLE 6 – ACCOUNTS AND CREDITS

 

6.1 Establishment of Account. The Administrator will establish and maintain an
Account for each Participant which will reflect the credits made pursuant to
Section 6.2 along with the earnings, expenses, gains and losses allocated
thereto, attributable to the investments made with the amounts in the
Participant’s Account as provided in Article 7. The Administrator will establish
and maintain such other records and accounts, as it decides in its discretion to
be reasonably required or appropriate to discharge its duties under the Plan.

 

6.2 Credits to Account. A Participant’s Account will be credited for each Plan
Year with the amount of his elective deferrals under Section 4.1 at the time the
amount subject to the deferral election would otherwise have been payable to the
Participant and the amount of Employer contributions made on his behalf under
Article 5. Such amounts will be credited to the Participant’s Account at the
times specified, respectively, in Sections 5.01(a)(iii) and 5.01(b)(iii) of the
Adoption Agreement.

 

6-1



--------------------------------------------------------------------------------

ARTICLE 7 – INVESTMENT OF CONTRIBUTIONS

 

7.1 Investment Options. The amount in a Participant’s Account shall be treated
as invested in the investment options designated for this purpose by the
Administrator and set forth in Appendix A to the Adoption Agreement.

 

7.2 Adjustment of Accounts. The amount in a Participant’s Account shall be
adjusted for investment earnings, expenses, gains or losses in an amount equal
to the earnings, expenses, gains or losses attributable to the investment
options selected by the party designated in Section 9.01 of the Adoption
Agreement from among the investment options provided in Section 7.1. If
permitted by Section 9.01 of the Adoption Agreement, a Participant may, in
accordance with rules and procedures established by the Administrator, select
the investments from among the options provided in Section 7.1 to be used for
the purpose of calculating future investment adjustments to the Participant’s
Account or to future credits to the Account under Section 6.2 effective as the
Valuation Date coincident with or next following notice to the Administrator.
The Account of each Participant shall be adjusted as of each Valuation Date to
reflect: (a) the earnings, expenses, gains and losses described above;
(b) amounts credited pursuant to Section 6.2; and (c) distributions or
withdrawals. In addition, the Account of each Participant may be adjusted for
its allocable share of the costs and expenses associated with the maintenance of
the investments provided in Section 7.1.

 

7-1



--------------------------------------------------------------------------------

ARTICLE 8 – RIGHT TO BENEFITS

 

8.1 Vesting. A Participant, at all times, has the 100% nonforfeitable interest
in the amounts credited to his Account attributable to his elective deferrals
made in accordance with Section 4.1.

 

A Participant’s right to the amounts credited to his Account attributable to
Employer contributions made in accordance with Article 5 shall be determined in
accordance with the relevant schedule specified in Section 7.01 of the Adoption
Agreement

 

8.2 Death. The balance or remaining balance credited to a Participant’s vested
Account shall be paid to his Beneficiary at the time specified in
Section 6.01(a) of the Adoption Agreement in a single lump sum payment following
the date of death, unless additional forms of payment have been made available
for this purpose in Section 6.01(b) of the Adoption Agreement and the
Participant has made a valid election (or valid elections) of a form of payment
in accordance with the provisions of Article 4. If additional forms have been
made available, payment to the Beneficiary shall be made at the time specified
in Section 6.01(a) of the Adoption Agreement in the form elected by the
Participant in accordance with the provisions of Article 4. If multiple
Beneficiaries have been designated, each Beneficiary shall receive payment of
his specified portion of the Account at the time specified in Section 6.01(a) of
the Adoption Agreement in the form elected by the Participant.

 

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.

 

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s vested Account, such amount will be paid to his estate
(such estate shall be deemed to be the Beneficiary for purposes of the Plan) in
a single lump sum payment.

 

8-1



--------------------------------------------------------------------------------

8.3 Disability. The balance or remaining balance credited to a Participant’s
vested Account shall be paid to the Participant at the time specified in
Section 6.01(a) of the Adoption Agreement in a single lump sum cash payment
following the date a Participant incurs a Disability as defined in Section 2.11,
unless additional forms of payment have been made available for this purpose in
Section 6.01(b) of the Adoption Agreement and the Participant has made a valid
election of a different form of payment. If additional forms have been made
available, payment shall be made at the time specified in Section 6.01(a) of the
Adoption Agreement and in the form elected by the Participant in accordance with
the provisions of Article 4. The Administrator, in its sole discretion, shall
determine whether a Participant has experienced a disability for purposes of
this Section 8.3.

 

8-2



--------------------------------------------------------------------------------

ARTICLE 9 – DISTRIBUTION OF BENEFITS

 

9.1 Amount of Benefits. The vested amount credited to a Participant’s Account as
determined under Articles 6, 7 and 8 shall determine and constitute the basis
for the value of benefits payable to the Participant under the Plan.

 

9.2 Method and Timing of Distributions. Except as otherwise provided in this
Article 9, distributions under the Plan shall be made at the time specified in
Section 6.01(a) of the Adoption Agreement. If permitted by Section 6.01(g) of
the Adoption Agreement, a Participant may elect, at least twelve months before a
scheduled distribution event, to delay the payment date for a minimum period of
sixty months from the originally scheduled date of payment. The re-deferral
election must be made in accordance with procedures and rules established by the
Administrator. The Participant may, at the same time the date of payment is
deferred, change the form of payment but such change in the form of payment may
not effect an acceleration of payment in violation of Section 409A of the Code.

 

9.3 Unforeseeable Emergency. A Participant may request a distribution due to an
Unforeseeable Emergency if the Plan Sponsor has elected to permit Unforeseeable
Emergency withdrawals under Section 8.01(a) of the Adoption Agreement. The
request must be in writing and must be submitted to the Administrator along with
evidence that the circumstances constitute an Unforeseeable Emergency. The
Administrator has the discretion to require whatever evidence it deems necessary
to determine whether a distribution is warranted. Whether a Participant has
incurred an Unforeseeable Emergency will be determined by the Administrator on
the basis of the relevant facts and circumstances in its sole discretion, but,
in no event, will an Unforeseeable Emergency be deemed to exist if the hardship
can be relieved: (a) through reimbursement or compensation by insurance or
otherwise, (b) by liquidation of the Participant’s assets to the extent such
liquidation would not itself cause severe financial hardship, or (c) by
cessation of deferrals under the Plan. A distribution due to an Unforeseeable
Emergency must be limited to the amount reasonably necessary to satisfy the
emergency need and may include any amounts necessary to pay any federal, state
or local income tax penalties reasonably anticipated to result from the
distribution. The distribution will be made in the form of a single lump sum
cash payment. If permitted by Section 8.01(b) of the Adoption Agreement, a
Participant’s deferral elections for the remainder of the Plan Year will be
cancelled upon a withdrawal due to Unforeseeable Emergency.

 

9-1



--------------------------------------------------------------------------------

9.4 Termination Before Retirement. If the Plan Sponsor has elected a Separation
from Service override in accordance with Section 6.01(d) of the Adoption
Agreement, the following provisions apply. A Participant who experiences a
Separation from Service before Retirement for any reason other than death shall
receive the vested amount credited to his Account at the time specified in
Section 6.01(a) of the Adoption Agreement in a single lump sum payment following
such termination or cessation of service regardless of whether the Participant
had made different elections of time or form of payment as to the vested amounts
credited to his Account or whether the Participant was receiving installment
payouts at the time of such termination.

 

9.5 Cashouts Of Amounts Not Exceeding Stated Limit. If the vested amount
credited to the Participant’s Account does not exceed the limit established for
this purpose by the Plan Sponsor in Section 6.01(e) of the Adoption Agreement at
the time he separates from service with the Employer for any reason, the
Employer shall distribute such amount to the Participant at the time specified
in Section 6.01(a) of the Adoption Agreement in a single lump sum cash payment
following such termination regardless of whether the Participant had made
different elections of time or form of payment as to the vested amount credited
to his Account or whether the Participant was receiving installments at the time
of such termination. A Participant’s Account, for purposes of this Section 9.5,
shall include any amounts described in Section 1.3.

 

9.6 Key Employees. In no event shall a distribution made to a Key Employee due
to Separation from Service (which, for purposes of this Section 9.6 includes
Retirement) occur before the date which is six months after the date of his
Separation from Service with the Employer. For purposes of this Section 9.6, a
Key Employee means an employee of an Employer any of whose stock is publicly
traded on an established securities market or otherwise who satisfies the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii), of the Code, determined
without regard to Section 416(i)(5) of the Code, at any time during the
twelve-month period ending on the Identification Date. An employee who is
determined to be a Key Employee on an Identification Date shall be treated as a
Key Employee for purposes of the six-month delay in distributions set forth in
this Section 9.6 for the twelve-month period beginning on the first day of the
fourth month following the Identification Date. Whether any stock of the
Employer is traded on an established securities market or otherwise is
determined on the date a Participant experiences a Separation from Service.
Installment distributions to a Key Employee that are delayed due to the
application of the requirements of this Section 9.6 shall commence as of the
earliest date permitted by Code Section 409A.

 

9-2



--------------------------------------------------------------------------------

9.7 Change in Control. If the Plan Sponsor has elected to permit distributions
upon a Change in Control, the following provisions shall apply. A distribution
made upon a Change in Control will be made at the time specified in
Section 6.01(a) of the Adoption Agreement in the form elected by the Participant
in accordance with the procedures described in Article 4. A Change in Control
will occur upon a change in the ownership of the Plan Sponsor, a change in the
effective control of the Plan Sponsor or a change in the ownership of a
substantial portion of the assets of the Plan Sponsor. The Plan Sponsor, for
this purpose, includes any corporation identified in this Section 9.7.

 

If a Participant continues to make deferrals in accordance with Article 4 after
he has received a distribution due to a Change in Control, the residual amount
payable to the Participant shall be paid at the time and in the form specified
in the elections he makes in accordance with Article 4 or upon his Death or
Disability as provided in Article 8.

 

Whether a Change in Control has occurred will be determined by the Administrator
in accordance with the rules and definitions set forth in this Section 9.7. A
distribution to the Participant will be treated as occurring upon a Change in
Control if the Plan Sponsor terminates the Plan and distributes the
Participant’s benefits within twelve months of a Change in Control as provided
in Section 10.2.

 

  (a) Relevant Corporations.

 

To constitute a Change in Control for purposes of the Plan, the event must
relate to (i) the corporation for whom the Participant is performing services at
the time of the Change in Control, (ii) the corporation that is liable for the
payment of the Participant’s benefits under the Plan (or all corporations liable
if more than one corporation is liable), or (iii) a corporation that is a
majority shareholder of a corporation identified in (i) or (ii), or any
corporation in a chain of corporations in which each corporation is a majority
corporation of another corporation in the chain, ending in a corporation
identified in (i) or (ii). A majority shareholder is defined as a shareholder
owning more than fifty percent (50%) of the total fair market value and voting
power of such corporation.

 

9-3



--------------------------------------------------------------------------------

  (b) Stock Ownership.

 

Code Section 318(a) applies for purposes of determining stock ownership. Stock
underlying a vested option is considered owned by the individual who owns the
vested option (and the stock underlying an unvested option is not considered
owned by the individual who holds the unvested option). If, however, a vested
option is exercisable for stock that is not substantially vested (as defined by
Treasury Regulation Section 1.83-3(b) and (j)) the stock underlying the option
is not treated as owned by the individual who holds the option. Mutual and
cooperative corporations are treated as having stock for purposes of this
Section 9.7.

 

  (c) Change in the Ownership of a Corporation.

 

A change in the ownership of a corporation occurs on the date that any one
person or more than one person acting as a group, acquires ownership of stock of
the corporation that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of such corporation. If any one person or more
than one person acting as a proxy is considered to own more than fifty percent
(50%) of the total fair market value or total voting power of the stock of a
corporation, the acquisition of additional stock by the same person or persons
is not considered to cause a change in the ownership of the corporation (or to
cause a change in the effective control of the corporation as discussed below in
Section 9.7(d)). An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock. Section 9.7(c) applies only when there is a transfer of
stock of a corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction. For purposes of this
Section 9.7(c), persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of a public offering. Persons will, however, be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation prior to the transaction giving
rise to the change and not with respect to the ownership interest in the other
corporation.

 

9-4



--------------------------------------------------------------------------------

  (d) Change in the effective control of a corporation.

 

A change in the effective control of a corporation occurs on the date that
either (i) any one person, or more than one person acting as a group, acquires
(or has acquired during the twelve month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the
corporation possessing thirty-five (35%) or more of the total voting power of
the stock of such corporation, or (ii) a majority of members of the
corporation’s board of directors is replaced during any twelve month period by
directors whose appointment or election is not endorsed by a majority of the
members of the corporation’s board of directors prior to the date of the
appointment or election, provided that for purposes of this paragraph (ii), the
term corporation refers solely to the relevant corporation identified in
Section 9.7(a) for which no other corporation is a majority shareholder for
purposes of Section 9.7(a). In the absence of an event described in
Section 9.7(d)(i) or (ii), a change in the effective control of a corporation
will not have occurred. A change in effective control may also occur in any
transaction in which either of the two corporations involved in the transaction
has a change in the ownership of such corporation as described in Section 9.7(c)
or a change in the ownership of a substantial portion of the assets of such
corporation as described in Section 9.7(e). If any one person, or more than one
person acting as a group, is considered to effectively control a corporation
within the meaning of this Section 9.7(d), the acquisition of additional control
of the corporation by the same person or persons is not considered to cause a
change in the effective control of the corporation or to cause a change in the
ownership of the corporation within the meaning of Section 9.7(c). For purposes
of this Section 9.7(d), persons will or will not be considered to be acting as a
group in accordance with rules similar to those set forth in Section 9.7(c) with
the following exception. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

  (e) Change in the ownership of a substantial portion of a corporation’s
assets.

 

A change in the ownership of a substantial portion of a corporation’s assets
occurs on the date that any one person, or more than one person acting as a
group (as determined in accordance with rules similar to those set forth in
Section 9.7(d)), acquires (or has acquired

 

9-5



--------------------------------------------------------------------------------

during the twelve month period ending on the date of the most recent acquisition
by such person or persons) assets from the corporation that have a total gross
fair market value equal to or more than forty percent (40%) of the total gross
fair market value of all of the assets of the corporation immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means the value of the assets of the corporation of the value of the assets
being disposed of determined without regard to any liabilities associated with
such assets. There is no Change in Control event under this Section 9.7(e) when
there is a transfer to an entity that is controlled by the shareholders of the
transferring corporation immediately after the transfer. A transfer of assets by
a corporation is not treated as a change in ownership of such assets if the
assets are transferred to (i) a shareholder of the corporation (immediately
before the asset transfer) in exchange for or with respect to its stock, (ii) an
entity, fifty percent (50%) or more of the total value or voting power of which
is owned, directly or indirectly, by the corporation, (iii) a person, or more
than one person acting as a group, that owns, directly or indirectly, fifty
percent (50%) or more of the total value or voting power of all the outstanding
stock of the corporation, or (iv) an entity, at least fifty (50%) of the total
value or voting power of which is owned, directly or indirectly, by a person
described in Section 9.7(e)(iii). For purposes of the foregoing, and except as
otherwise provided, a person’s status is determined immediately after the
transfer of assets.

 

9.8

Permissible Delays in Payment. Distributions may be delayed beyond the date
payment would otherwise occur in accordance with the provisions of Articles 8
and 9 in any of the following circumstances. The Employer may delay payment if
it reasonably anticipates that its deduction with respect to such payment would
be limited or eliminated by the application of Section 162(m) of the Code.
Payment must be made at the earliest date at which the Employer reasonably
anticipates that the deduction of the payment amount will not be eliminated or
limited by Section 162(m) of the Code or the calendar year in which the
Participant Separates from Service. The Employer may also delay payment if it
reasonably anticipates that the payment will violate a term of a loan agreement
or other similar contract to which the Employer is a party and such violation
will cause material harm to the Employer. Payment must be made at the earliest
date on which the Employer reasonably anticipates that the making of the payment
will not cause a violation or the violation will no longer cause material harm
to the Employer. Payment cannot be delayed if the facts and circumstances
indicate that the Employer entered into the loan agreement or similar contract
not for legitimate business reasons but to avoid the restrictions on deferral
elections and subsequent deferral elections under Section 409A of the Code. The
Employer may also delay payment if it reasonably anticipates that the making of
the payment will

 

9-6



--------------------------------------------------------------------------------

 

violate Federal Securities Laws or other applicable laws provided payment is
made at the earliest date on which the Employer reasonably anticipates that the
making of the payment will not cause such violation. The Employer reserves the
right to amend the Plan to provide for a delay in payment upon such other events
and conditions as the Secretary of the Treasury may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin. Once a provision
permitting delay of payment is applicable to an amount of deferred compensation,
the failure to apply such provision or the modification of the Plan to remove
such provision will constitute an acceleration of any payment to which such
provision applied.

 

9-7



--------------------------------------------------------------------------------

ARTICLE 10 – AMENDMENT AND TERMINATION

 

10.1 Amendment by Plan Sponsor. The Plan Sponsor reserves the right to amend the
Plan (for itself and each Employer) through action of its Board of Directors. No
amendment can directly or indirectly deprive any current or former Participant
or Beneficiary of all or any portion of his Account which had accrued prior to
the amendment.

 

10.2 Plan Termination Following Change in Control or Corporate Dissolution. If
so elected by the in 11.01 of the Adoption Agreement, the Plan Sponsor reserves
the right to terminate the Plan and distribute all amounts credited to all
Participant Accounts within the 30 days preceding or the twelve months following
a Change in Control as determined in accordance with the rules set forth in
Section 9.7. For this purpose, the Plan will be treated as terminated only if
all substantially similar arrangements sponsored by the Plan Sponsor are
terminated so that all participants under the Plan and all similar arrangements
are required to receive all amounts deferred under the terminated arrangements
within twelve months of the date of termination of the arrangements. In
addition, the Plan Sponsor reserves the right to terminate the Plan within
twelve months of a corporate dissolution taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to United States Code
Section 503(b)(1)(A) provided that amounts deferred under the Plan are included
in the gross incomes of Participants in the latest of (a) the calendar year in
which the termination occurs, (b) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture, or (c) the first calendar
year in which payment is administratively practicable.

 

10.3 Other Plan Terminations. The Plan Sponsor retains the discretion to
terminate the Plan if (a) all arrangements sponsored by the Plan Sponsor that
would be aggregated with any terminated arrangement under Prop. Reg.
Section 1.409A-1(c) are terminated, (b) no payments other than payments that
would be payable under the terms of the arrangements if the termination had not
occurred are made within twelve months of the termination of the arrangements,
(c) all payments are made within twenty-four months of the termination of the
arrangements, (d) the Plan Sponsor does not adopt a new arrangement that would
be aggregated with any terminated arrangement under Prop. Reg.
Section 1.409A-1(c) at any time within the five year period following the date
of termination of the arrangement. The Plan Sponsor also reserves the right to
amend the Plan to provide that termination of the Plan will occur under such
conditions and events as may be prescribed by the Secretary of the Treasury in
generally applicable guidance published in the Internal Revenue Bulletin.

 

11-1



--------------------------------------------------------------------------------

ARTICLE 11 – THE TRUST

 

11.1 Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 6.2. If the Plan Sponsor elects to establish a trust in accordance with
Section 10.01 of the Adoption Agreement, the provisions of Sections 11.2 and
11.3 shall become operative.

 

11.2 Grantor Trust. Any trust established by the Plan Sponsor shall be between
the Plan Sponsor and a trustee pursuant to a separate written agreement under
which assets are held, administered and managed, subject to the claims of the
Plan Sponsor’s creditors in the event of the Plan Sponsor’s insolvency, until
paid to the Participant and/or his Beneficiaries specified in the Plan. The
trust is intended to be treated as a grantor trust under the Code, and the
establishment of the trust shall not cause the Participant to realize current
income on amounts contributed thereto. The Plan Sponsor must notify the trustee
in the event of a bankruptcy or insolvency.

 

11.3 Investment of Trust Funds. Any amounts contributed to the trust by the Plan
Sponsor shall be invested by the trustee in accordance with the provisions of
the trust and Section 9.01 of the Adoption Agreement.

 

11-2



--------------------------------------------------------------------------------

ARTICLE 12 – PLAN ADMINISTRATION

 

12.1 Powers and Responsibilities of the Administrator. The Administrator has the
full power and the full responsibility to administer the Plan in all of its
details. The Administrator’s powers and responsibilities include, but are not
limited to, the following:

 

  (a) To make and enforce such rules and procedures as it deems necessary or
proper for the efficient administration of the Plan;

 

  (b) To interpret the Plan, its interpretation thereof to be final, except as
provided in Section 12.2, on all persons claiming benefits under the Plan;

 

  (c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

 

  (d) To administer the claims and review procedures specified in Section 12.2;

 

  (e) To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

 

  (f) To determine the person or persons to whom such benefits will be paid;

 

  (g) To authorize the payment of benefits;

 

  (h) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan.

 

12-1



--------------------------------------------------------------------------------

12.2 Claims and Review Procedures.

 

  (a) Claims Procedure.

 

If any person believes he is being denied any rights or benefits under the Plan,
such person may file a claim in writing with the Administrator. If any such
claim is wholly or partially denied, the Administrator will notify such person
of its decision in writing. Such notification will contain (i) specific reasons
for the denial, (ii) specific reference to pertinent Plan provisions, (iii) a
description of any additional material or information necessary for such person
to perfect such claim and an explanation of why such material or information is
necessary, and (iv) a description of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the person’s
right to bring a civil action following an adverse decision on review. Such
notification will be given within 90 days after the claim is received by the
Administrator (or within 180 days, if special circumstances require an extension
of time for processing the claim, and if written notice of such extension and
circumstances is given to such person within the initial 90-day period). If such
notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his claim.

 

  (b) Review Procedure.

 

Within 60 days after the date on which a person receives a written notification
of denial of claim (or, if written notification is not provided, within 60 days
of the date denial is considered to have occurred), such person (or his duly
authorized representative) may (i) file a written request with the Administrator
for a review of his denied claim and of pertinent documents and (ii) submit
written issues and comments to the Administrator. The Administrator will notify
such person of its decision in writing. Such notification will be written in a
manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The notification will explain that the person is entitled to
receive, upon request and free of charge, reasonable access to and copies of all
pertinent documents and has the right to bring a civil action following an
adverse decision on review. The decision on review will be made within 60 days
after the request for review is received by the Administrator (or within 120
days, if special circumstances require an extension of time for processing the
request, such as an election by the

 

12-2



--------------------------------------------------------------------------------

Administrator to hold a hearing, and if written notice of such extension and
circumstances is given to such person within the initial 60-day period). If the
decision on review is not made within such period, the claim will be considered
denied.

 

12-3



--------------------------------------------------------------------------------

12.3 Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall be paid by Plan to the extent not
paid by the Employer.

 

12-4



--------------------------------------------------------------------------------

ARTICLE 13 – MISCELLANEOUS

 

13.1 Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

13.2 Employer’s Liability. Each Employer’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the deferral agreements
entered into between a Participant and the Employer. An Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and a deferral agreement or agreements. An Employer shall have no
liability to Participants employed by other Employers.

 

13.3 Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the creation of any fund or account, nor the payment of
any benefits, will be construed as giving to the Participant or any other person
any legal or equitable right against the Employer, the Plan or the
Administrator, except as provided herein; and in no event will the terms of
employment or service of the Participant be modified or in any way affected
hereby.

 

13.4 Anti-Assignment. Except as may be necessary to fulfill a domestic relations
order within the meaning of Section 414(p) of the Code, none of the benefits or
rights of a Participant or any Beneficiary of a Participant shall be subject to
the claim of any creditor. In particular, to the fullest extent permitted by
law, all such benefits and rights shall be free from attachment, garnishment, or
any other legal or equitable process available to any creditor of the
Participant and his or her Beneficiary. Neither the Participant nor his or her
Beneficiary shall have the right to alienate, anticipate, commute, pledge,
encumber, or assign any of the payments which he or she may expect to receive,
contingently or otherwise, under the Plan, except the right to designate a
Beneficiary to receive death benefits provided hereunder. Notwithstanding the
preceding, the benefit payable from a Participant’s Account may be reduced, at
the discretion of the administrator, to satisfy any debt or liability to the
Employer.

 

13.5

Facility of Payment. If the Administrator determines, on the basis of medical
reports or other evidence satisfactory to the Administrator, that the recipient
of any benefit payments under the Plan is incapable of handling his affairs by
reason of minority, illness, infirmity or other incapacity, the Administrator
may direct the Employer to disburse such payments to a person or institution

 

13-1



--------------------------------------------------------------------------------

 

designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employer, the Plan and the Administrative
Committee for the payment of benefits hereunder to such recipient.

 

13.6 Notices. Any notice or other communication to the Employer or Administrator
in connection with the Plan shall be deemed delivered in writing if addressed to
(Insert Title), DaVita, Inc., 601 Hawaii Street, El Segundo, CA 90245 and if
either actually delivered at said address or, in the case or a letter, 5
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified.

 

13.7 Tax Withholding. If the Employer concludes that tax is owing with respect
to any deferral or payment hereunder, the Employer shall withhold such amounts
from any payments due the Participant, as permitted by law, or otherwise make
appropriate arrangements with the Participant or his Beneficiary for
satisfaction of such obligation. Tax, for purposes of this Section 13.7 means
any federal, state, local or any other governmental income tax, employment or
payroll tax, excise tax, or any other tax or assessment owing with respect to
amounts deferred, any earnings thereon, and any payments made to Participants
under the Plan.

 

13.8 Indemnification. Each Employer shall indemnify and hold harmless each
employee, officer, or director of an Employer to whom is delegated duties,
responsibilities, and authority with respect to the Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him (including but not limited to reasonable attorney fees) which
arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by an Employer. Notwithstanding the
foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise. Indemnification under this
Section 13.8 shall not be applicable to any person if the cost, loss, liability,
or expense is due to the person’s gross negligence, fraud or willful misconduct
or if the person refuses to assist in the defense of the claim against him.

 

13-2



--------------------------------------------------------------------------------

13.9 Permitted Acceleration of Payment. The Plan may permit acceleration of the
time or schedule of any payment or amount scheduled to be paid pursuant to a
payment under the Plan as provided in Section 10.2 or 10.3 and this
Section 13.9. The Plan may permit acceleration of payment (a) to an individual
other than the Participant as may be necessary to fulfill a domestic relations
order within the meaning of Section 414(p)(1)(B) of the Code, (b) to comply with
a certificate of divestiture as defined in Section 1043(b)(2) of the Code,
(c) to pay the Federal Insurance Contributions Act (FICA) tax imposed under
Sections 3101, 3121(a) and 3121(v)(2) of the Code on compensation deferred under
the Plan, (d) to pay the income tax under Section 3401 of the Code or the
corresponding withholding provisions of the applicable state, local or foreign
tax laws as a result of the payment of any FICA tax described in (c) and to pay
the additional income tax at source on wages attributable to the pyramiding
Section 3401 of the Code, wages and taxes, and (e) to pay the amount required to
be included in gross income as a result of the failure of the Plan to comply
with the requirements of Section 409A of the Code. The total payment under
(c) or (d) shall, in no event, exceed the aggregate of the FICA tax and the
income tax withholding related to such FICA tax. The total payment under
(e) shall, in no event, exceed the amount required to be included in income as a
result of the failure to comply with requirements of Section 409A of the Code.

 

13.10 Governing Law. The Plan will be construed, administered and enforced
according to the laws of the State specified by the Plan Sponsor in
Section 12.01 of the Adoption Agreement.

 

13-3



--------------------------------------------------------------------------------

ADOPTION AGREEMENT

 

1.01   PREAMBLE   By the execution of this Adoption Agreement the Plan Sponsor
hereby (complete a or b)   (a)   x   adopts a new plan as of [01/01/2005]   (b)
  ¨   amends and restates its existing plan as of [month, day, year] which is
the Amendment Restatement Date.       Original Effective Date: [month, day,
year]       Pre-409A Grandfathering:                                ¨
Yes            x No (If yes, complete Appendix B, “Summary of Grandfathered
Provisions”) 1.02   PLAN   Plan Name: DaVita Inc. Deferred Bonus Plan   Plan
Year: ends 12/31 1.03   PLAN SPONSOR   Name:  

DaVita Inc.

      Address:  

601 Hawaii Street, El Segundo, CA 90245

      Phone # :  

(310) 536-2400

      EIN:  

51-0354549

      Fiscal Yr:  

12/31

      Form of Entity:  

Corporation

      If Plan Sponsor is a Corporation is stock publicly traded?   x
Yes        ¨No 1.04   EMPLOYER     The following entities have been authorized
by the Plan Sponsor to participate in and have adopted the Plan:      

Entity

  

Publicly Traded Corporation

            

Yes

 

No

     

DaVita Inc.

   x   ¨    

 

   ¨   ¨    

 

   ¨   ¨    

 

   ¨   ¨    

 

   ¨   ¨    

 

   ¨   ¨  

 

- 1 -



--------------------------------------------------------------------------------

1.05   ADMINISTRATOR   The Plan Sponsor has designated the following to be
responsible for the Administration of the Plan:   The Committee designated by
the Board of Directors of the Employer  

 

  Note:   The Administrator is the person or persons designated by the Employer
to be responsible for the administration of the Plan. This is not Fidelity
Investments Institutional Operations Company, Inc. nor any other Fidelity
affiliate. 1.06   IDENTIFICATION DATE   The Employer has designated September 30
as the Identification Date for purposes of determining Key Employees.

 

- 2 -



--------------------------------------------------------------------------------

2.01   PARTICIPATION   (a)   x   Employees     (i)   x   Eligible Employees are
selected by the Employer.     (ii)   ¨   Eligible Employees are those employees
of the Employer who satisfy the following criteria:      

 

     

 

     

 

     

 

     

 

  (b)   ¨   Directors     (i)   ¨   All Directors are eligible to participate.  
  (ii)   ¨   Only Directors selected by the Employer are eligible to
participate.

 

- 3 -



--------------------------------------------------------------------------------

3.01   COMPENSATION   For purposes of determining Participant contributions
under Article 4 and Employer contributions under Article 5, Compensation shall
be defined in the following manner (complete (a), (b.) or (e) and select
(c.)and/or (d.) if applicable):   (a)   ¨   Compensation as defined in Section
2.9 of the Plan but excluding:      

 

     

 

     

 

     

 

     

 

     

 

  (b)   ¨   Compensation as defined in        [insert name of qualified plan]
without regard to the limitation captured in Section 401(a)(17) of the Code for
such Plan Year:   (c)   ¨   Director Compensation shall have the meaning
specified in Section 2.9 except that:      

 

     

 

     

 

  (d)   ¨   Compensation shall, for all Plan purposes, be limited to $        .
  (e)   ¨   Not Applicable.

 

- 4 -



--------------------------------------------------------------------------------

3.02    BONUSES          Compensation, as defined in Section 3.01 of the
Adoption Agreement, includes the following type of bonuses:     

Type

  

Will be treated as Performance

Based Compensation

                   

Yes

  

No

            

 

      ¨    ¨         

 

      ¨    ¨         

 

      ¨    ¨         

 

      ¨    ¨         

 

      ¨    ¨          ¨        Not Applicable.               

 

- 5 -



--------------------------------------------------------------------------------

4.01   PARTICIPANT CONTRIBUTIONS       If there are Participant contributions
complete (a), (b) and (c). Otherwise complete (d).   (a)   Amount of Deferrals  
  A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of Compensation (select
(i) and (ii) or (iii)):     (i)   Compensation Other than Bonuses (for each type
of remuneration listed, complete “dollar amount” or “percentage amount,” but not
both))                

Dollar Amount

 

% Amount

 

Increment

         

Type of Remuneration

 

Min

 

Max

 

Min

 

Max

        a.                   b.                   c.                   Notes:
The increment is required to determine the permissible deferral amounts.    
(ii)   Bonuses (choose one)                

Dollar Amount

 

% Amount

 

Increment

         

Type of Bonus

 

Min

 

Max

 

Min

 

Max

        a.                   b.                   c.                            
      (iii)   Compensation (do not complete if you completed (i) and (ii))      
     

Dollar Amount

 

% Amount

 

Increment

             

Min

 

Max

 

Min

 

Max

                            (iv)   Director Compensation                    

Dollar Amount

 

% Amount

 

Increment

           

Type of Compensation

 

Min

 

Min

 

Min

 

Max

        Annual Retainer                 Meeting Fees                 Other:    
            Other:          

 

- 6 -



--------------------------------------------------------------------------------

  (b)   Election Period     (i)   Performance Based Compensation       A special
election period      

¨ Does

     

¨ Does Not

      apply to each eligible type of performance based compensation referenced
in Section 3.02 of the Adoption Agreement.       The special election period, if
applicable, will be determined by the Employer.     (ii)   Newly Eligible
Participants       An employee who is classified or designated as an Eligible
Employee during a Plan Year      

¨ May

¨ May Not

      elect to defer Compensation otherwise payable during the remainder of the
Plan Year by completing a deferral agreement within the 30 day period beginning
on the date he is eligible to participate in the Plan.   (c)   Revocation of
Deferral Agreement     A Participant’s deferral agreement      

¨ Will

¨ Will Not

      be cancelled for the remainder of any Plan Year during which he receives a
hardship distribution of elective deferrals from a qualified cash or deferred
arrangement maintained by the Employer.   (d)   ¨   Not Applicable.

 

- 7 -



--------------------------------------------------------------------------------

5.01   EMPLOYER CONTRIBUTIONS   (a)   Matching Contributions     (i)   Amount  
    For each Plan Year, the Employer shall make a Matching Contribution on
behalf of each Participant who defers Compensation for the Plan Year and
satisfies the requirements of Section 5.01(a)(ii) of the Adoption Agreement
equal to (complete one):       (A)   ¨       % of Compensation the Participant
has elected to defer for the Plan Year       (B)   ¨   An amount determined by
the Employer in its sole discretion       (C)   ¨   Matching Contributions for
each Participant shall be limited to $             and/or % of Compensation.    
  (D)   ¨   Other:       (E)   ¨   Not Applicable.     (ii)   Eligibility for
Matching Contribution       A Participant who defers Compensation for the Plan
Year shall receive an allocation of Matching Contributions determined in
accordance with Section 5.01(a)(i) provided he satisfies the following
requirements (complete the ones that are applicable):       (A)   ¨   Is
employed on the last day of the Plan Year       (B)   ¨   Completes             
[insert number] of hours of service during the Plan Year       (C)   ¨   Is
selected by the Employer in its sole discretion to receive an allocation of
Matching Contributions       (D)   ¨   No requirements       (E)   ¨   Other    
     

 

               

 

               

 

     

 

- 8 -



--------------------------------------------------------------------------------

    (iii)   Time of Allocation       Matching Contributions, if made, shall be
treated as allocated (select one):       (A)   ¨   As of the last day of the
Plan Year       (B)   ¨   At such times as the Employer shall determine in it
sole discretion       (C)   ¨   At the time the Compensation on account of which
the Matching Contribution is being made would otherwise have been paid to the
Participant       (D)   ¨   Other:          

 

           

 

           

 

    (b)   Other Contributions     (i)   Amount       The Employer shall make a
contribution on behalf of each Participant who satisfies the requirements of
Section 5.01(b)(ii) equal to (check those that apply):       (A)   ¨   An amount
equal to              (insert number) % of the Participant’s Compensation      
(B)   x   An amount determined by the Employer in its sole discretion       (C)
  ¨   Contributions for each Participant shall be limited to $                  
(D)   x   Other:           To the extent not used to pay Plan expenses,
forfeitures will be reallocated to the eligible population employed on the last
day of the plan year.          

 

           

 

        (E)   ¨   Not Applicable.

 

- 9 -



--------------------------------------------------------------------------------

    (ii)   Eligibility for Other Contributions       A Participant shall receive
an allocation of other Employer contributions determined in accordance with
Section 5.01(b)(i) for the Plan Year if he satisfies the following requirements
(complete the one that is applicable):       (A)   ¨   Describe requirements:  
    (B)   x   Is selected by the Employer in its sole discretion to receive an
allocation of other Employer contributions       (C)   ¨   No requirements    
(iii)   Time of Allocation       Employer contributions, if made, shall be
treated as allocated (select one):       (A)   x   As of the last day of the
Plan Year       (B)   ¨   At such time or times as the Employer shall determine
in its sole discretion       (C)   ¨   Other:            

 

           

 

           

 

           

 

           

 

 

 

- 10 -



--------------------------------------------------------------------------------

6.01   DISTRIBUTIONS   The timing and form of payment of distributions made from
the Participant’s vested Account shall be made in accordance with the elections
made in this Section 6.01 of the Adoption Agreement. As required by Section 9.6
of the Plan, a six month delay for certain distributions to Key Employees of
publicly traded companies will apply.   (a)   Timing of Distributions     (i)  
All distributions shall commence in accordance with the following (choose one):
      (A)   ¨   As of the distribution event       (B)   ¨   Monthly on
specified day (insert day)       (C)   x   Annually on specified month and day
02/15. (insert month and day)       (D)   ¨   Calendar quarter on specified day
                     (insert day)       A six month delay for certain
distributions to Key Employees of publicly traded companies will apply.     (ii)
  The timing of distributions as determined in Section 6.01(a)(i) shall be
modified by the adoption of:       (A)   ¨   Event Delay – distribution events
(other than those based on Specified Date or Specified Age) will be treated as
not having occurred for          days (insert number of days).       (B)   ¨  
Hold Until Next Year – distribution events (other than those based on Specified
Date or Specified Age) will be treated as not having occurred for twelve months
from the date of the event.       (C)   x   Immediate Processing – The timing
method selected by the Employer under Section 6.01(a)(i) shall be overridden for
the following distribution events (insert events).          

Death

           

Change in Control

           

Retirement

 

 

- 11 -



--------------------------------------------------------------------------------

  (b)   Distribution Events (If multiple events are chosen, the earliest to
occur will trigger payment.)                    

Lump Sum

 

Installments

    (i)   ¨   Specified Date  

 

               years to              years     (ii)   ¨   Specified Age  

 

               years to              years     (iii)   ¨   Separation from
Service  

 

               years to              years     (iv)   ¨   Separation from
Service plus 6 months  

 

               years to              years     (v)   ¨   Separation from Service
plus              months (not to exceed              months)  

 

               years to              years     (vi)   ¨   Retirement  

 

               years to              years     (vii)   ¨   Retirement plus 6
months  

 

               years to              years     (viii)   ¨   Retirement plus
             months (not to exceed              months)  

 

               years to              years     (ix)   ¨   Later of Separation
from Service or Specified Age  

 

               years to              years     (x)   ¨   Later of Separation
from Service or Specified Date  

 

               years to              years     (xi)   ¨   Later of Retirement or
Specified Age  

 

               years to              years     (xii)   ¨   Later of Retirement
or Specified Date  

 

               years to              years     (xiii)   ¨   Disability  

 

               years to              years     (xiv)   ¨   Death  

 

               years to              years     (xv)   ¨   Change in Control  

 

               years to              years     The minimum deferral period for
Specified Date or Specified Age event shall be              years.     Vested
Employer contribution is automatically distributed following the Plan Year end
of vesting. Vested forfeiture is automatically distributed following the end of
the second Plan Year after the related Employer contribution was allocated.    
Installments may be paid (select each that applies)     ¨ Monthly     ¨
Quarterly     ¨ Annually   (c)   Specified Date and Specified Age elections may
not extend beyond age             .

 

- 12 -



--------------------------------------------------------------------------------

  (d)   Separation from Service (if this is elected, do not select “Separation
from Service” under b. above)     A Separation from Service override     ¨  
Shall apply.     ¨   Shall not apply.     A Separation from Service override
provides that a Participant, whose Separation from Service occurs before
Retirement, shall receive the vested amount credited to his Account as a lump
sum payment.   (e)   Involuntary Cashouts (leave blank if not applicable)     ¨
    If the Participant’s vested Account at the time of his Separation from
Service does not exceed $             (insert dollar amount) distribution of the
vested Account shall automatically be made in the form of a single lump sum in
accordance with Section 9.5 of the Plan.   (f)   Retirement     Retirement shall
be defined as a Separation from Service that occurs on or after the Participant
attains age 65 (insert description of requirements)   (g)   Redeferrals     A
Participant     ¨   Shall     x   Shall Not     be permitted to modify a
scheduled distribution date in accordance with Section 9.2 of the Plan.     A
Participant shall generally be permitted to elect such modification             
number of times.     Administratively, allowable distribution events will be
modified to reflect all options necessary to fulfill the redeferrals provision.

 

- 13 -



--------------------------------------------------------------------------------

7.01   VESTING   (a)   Matching Contributions     The Participant’s vested
interest in the amount credited to his Account attributable to Matching
Contributions other than made under 5.01a.i(D) shall be based on the following
schedule:        

Years of Service

  

Vesting %

             0   

 

         1   

 

         2   

 

         3   

 

         4   

 

         5   

 

         6   

 

         7   

 

         8   

 

         9   

 

         ¨   Not Applicable.   (b)   Other Employer Contributions     At the
discretion of the Employer, the Participant’s vested interest in the amount
credited to his Account attributable to Employer Contributions under 5.01(b)(i)
shall be based on one of the following schedules:        

Years of Service

  

Schedule 1

  

Schedule 2

        0    0%    0%       1    50%    100%       2    100%   

 

      3   

 

  

 

      4   

 

  

 

      5   

 

  

 

      6   

 

  

 

      7   

 

  

 

      8   

 

  

 

      9   

 

  

 

    (c)   Acceleration of Vesting     A Participant’s vested interest in his
Account will automatically be 100% upon the occurrence of the following events:
(select the ones that are applicable)     (i)   x   Death     (ii)   x  
Disability     (iii)   x   Change in Control     (iv)   ¨   Eligibility for
Retirement     (v)   x   Other:         Retirement

 

- 14 -



--------------------------------------------------------------------------------

  (d)   Years of Service     (i)   A Participant’s Years of Service shall
include all service performed for the Employer and       x   Shall       ¨  
Shall Not       include service performed for the Related Employer.     (ii)  
Years of Service shall also include service performed for the following
entities:      

 

       

 

       

 

       

 

       

 

       

 

      (iii)   Years of Service shall be determined in accordance with: (select
one)       (A)   ¨   The elapsed time method in Treas. Reg. Sec. 1.410(a)(7)    
  (B)   ¨   The general method in DOL Reg. Sec. 2530.200b-1 through b-4      
(C)   ¨   The Participant’s Years of Service credited under qualified plan      
(D)   x   Other:   one Year of Service is awarded for the calendar Year in which
the Participant is active on December 31 and has continuous service for the
entire calendar year. Vesting service is class year starting with 01/01/2006 for
the 12/31/2005 award.

 

- 15 -



--------------------------------------------------------------------------------

8.01   UNFORESEEABLE EMERGENCY   (a)   A withdrawal due to an Unforeseeable
Emergency as defined in Section 2.24:     ¨   Will     x   Will Not     be
allowed.   (b)   Upon a withdrawal due to an Unforeseeable Emergency, a
Participant’s deferral election for the remainder of the Plan Year:     ¨   Will
    ¨   Will Not     be cancelled.

 

- 16 -



--------------------------------------------------------------------------------

9.01   INVESTMENT DECISIONS   Investment decisions regarding the amounts
credited to a Participant’s Account shall be made by: (select one)   (a)   x  
The Participant (or his Beneficiary)   (b)   ¨   The Employer   Investment
options are set forth in Appendix A.

 

- 17 -



--------------------------------------------------------------------------------

10.01   GRANTOR TRUST   The Employer: (select one)   (a)   x   Does   (b)   ¨  
Does Not   intend to establish a grantor trust in connection with the Plan.

 

- 18 -



--------------------------------------------------------------------------------

11.01   TERMINATION UPON CHANGE IN CONTROL   The Employer   (a)   x   Reserves  
(b)   ¨   Does Not Reserve   the right to terminate the Plan and distribute all
vested amounts credited to Participant Accounts upon a Change in Control as
described in Section 9.7. 11.02   CHANGE IN CONTROL   A Change in Control for
Plan purposes includes the following (select each definition that applies):  
(a)   x   A change in the ownership of the Employer (as described in Section
9.7(c) of the Plan)   (b)   x   A change in the effective control of the
Employer (as described in Section 9.7(d) of the Plan)   (c)   x   A change in
the ownership of a substantial portion of the assets of the Employer (as
described in Section 9.7(e) of the Plan)

 

- 19 -



--------------------------------------------------------------------------------

12.01   GOVERNING STATE LAW   The laws of     Delaware             (insert name
of state) shall apply in the administration of the Plan.

 

- 20 -



--------------------------------------------------------------------------------

13.01   2005 TRANSITIONAL RULES   The Plan Sponsor has made the following
elections regarding the 2005 Transitional Rules set forth in Section 4.5. The
Plan Sponsor must specify default payment elections in 13.01(a) whether or not
the new payment elections are permitted.   (a)   New Payment Elections [Section
4.5(a)]     ¨   Will Be Permitted until              (insert date)     ¨   Will
Not Be Permitted     The default payment elections will be:   (b)   Elections to
terminate participation or cancel an outstanding election [Section 4.5(b)]     ¨
  Will     ¨   Will Not     be permitted.   (c)   Prospective Deferral Elections
[Section 4.5(c)]     ¨   Will     ¨   Will Not     be permitted.     Only a plan
in existence on or before December 31, 2004 may offer Prospective Deferral
Elections.   (d)   ¨   Not Applicable. 13.02   2006 TRANSITIONAL RULE   New
payment elections [Section 4.6]   ¨     Will Be Permitted until             
(insert date).   ¨     Will Not Be Permitted.   ¨     Not Applicable.

 

- 21 -